           Case 2:20-cv-02066-APG-NJK Document 4 Filed 01/06/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 THOMAS W. CURTIS,                                      Case No.: 2:20-cv-02066-APG-NJK

 4          Plaintiff                                        Order Accepting Report and
                                                           Recommendation and Dismissing
 5 v.                                                         Complaint with Prejudice

 6 HARBOR ISLAND APTS,                                                [ECF No. 3]

 7          Defendant

 8         On December 16, 2020, Magistrate Judge Koppe recommended that I dismiss plaintiff

 9 Thomas Curtis’s complaint with prejudice because the complaint is frivolous and delusional.

10 ECF No. 3. Curtis did not object. Thus, I am not obligated to conduct a de novo review of the

11 report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts to “make a de novo

12 determination of those portions of the report or specified proposed findings to which objection is

13 made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the

14 district judge must review the magistrate judge’s findings and recommendations de novo if

15 objection is made, but not otherwise” (emphasis in original)).

16         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

17 (ECF No. 3) is accepted, plaintiff Thomas Curtis’s complaint (ECF No. 1-1) is DISMISSED

18 with prejudice, and plaintiff Thomas Curtis’s motion for leave to proceed in forma pauperis

19 (ECF No. 1) is DENIED as moot. The clerk of court is instructed to enter judgment accordingly

20 and to close this case.

21         DATED this 6th day of January, 2021.

22

23
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
